Citation Nr: 1434381	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a left foot disability manifested by nerve damage.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1972 to October 1972, from November 1990 to January 1991, and from March 1991 to October 1991.  The Veteran also had service in the reserves from August 1973 to May 2000.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO).

In August 2009, the Veteran testified at a Board hearing; the transcript of this proceeding has been associated with the claims file.

These matters were remanded in May 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran currently seeks service connection for a left hip disability and a left foot disability manifested by nerve damage.  A November 1999 Statement of Medical Examination and Duty Status, indicates the Veteran fell during a two-mile run, on INACDUTRA, and injured his knee and mouth.  The Board finds that further development is again required on the Veteran's claims.  

Pursuant to the Board's earlier May 2010 remand decision, records from River Oaks hospital were obtained, as the Veteran had stated that he was treated there after he fell in November 1999.  However, in his August 2011 response to the supplemental statement of the case (SSOC), the Veteran clarified that his care at River Oaks primarily focused on his cardiac situation, and that he later sought treatment from Dr. C.O. for his hip and foot.  The Veteran also identified other treatment providers in his SSOC response, Dr. J.L.G. and Dr. B.  While it appears records from the former, a cardiologist, have been associated with his claims file, this is the first time the Veteran is identifying the other medical providers.  Remand is necessary to attempt to obtain treatment records from these medical providers.

On the report for his September 2010 VA examination, the examiner stated that the Veteran declined to have his left foot examined, as the Veteran stated that his problem is due to his hip.  However, the Veteran denied making this statement in the August 2011 SSOC response, and stated that his foot was, in fact, examined.  Given this discrepancy, a new examination is warranted.  Should the records from Dr. C.O. and Dr. B. be obtained upon remand, they should be taken into consideration during the examination.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any outstanding treatment records, to specifically include records from Dr. C.O. and Dr. B.  If necessary, the AMC/RO should obtain medical records release forms, signed by the Veteran, to obtain these records.  Thereafter, the AMC/RO should undertake all appropriate efforts to attempt to obtain these records.  If records of this era are stored at a separate facility, a request for these records should be made to the appropriate repository.  Any negative response should be in writing and associated with the claims folder.   

2.  After the aforementioned development has been completed and all records, and/or the negative response, associated with the claims folder, the Veteran should be afforded appropriate VA examinations related to his service connection claims for a (i) left hip disability and (ii) a left foot disability manifested by nerve damage.  The claims folder should be made available to, and reviewed by, the respective examiner, with such review noted in the examination report.  The examiner should also record the full history of the Veteran's disorder, to include his account of the etiology the claimed disorder.  

The respective examiner should respond to the following:

a)  Please identify all disabilities associated with the left hip;

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any left hip disability is related to the November 1999 INACDUTRA injury caused, and/or contributed to, any currently diagnosed left foot disability;

c)  Please identify all disabilities associated with the left foot, to include any associated nerve damage;

d)  Is it at least as likely as not (a 50% or higher degree of probability) that any left foot disability is related to the November 1999 INACDUTRA injury caused, and/or contributed to, any currently diagnosed left foot disability;

In providing the requested opinions, the respective examiner should specifically consider and address (i) the June 2004 private treatment record, indicating the Veteran had a chronic limp; (ii) the July 2006 private treatment record related to the Veteran's complaints of left leg numbness, (iii) records from River Oaks hospital, and (iv) any records obtained from Dr. C.O. and Dr. B.  

All provided opinions should be clear and supported by medical reasoning and logic.  If any studies are necessary, they should be performed and all findings reported in detail.

3.  Thereafter, the AMC/RO should review the claims folder, ensuring the foregoing development actions have been completed in full and that no other notification or development action (in addition to those directed above) is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The AMC/RO will then readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



